Motion granted and appeals dismissed, without costs and without prejudice to an application for leave to appeal, on the ground that the order of the Appellate Division did not direct a modification in a substantial respect by which appellants were aggrieved (CPLR 5601, subd. [a], par. [iii] ; Matter of Kaplan v. Rohan, 7 N Y 2d 884). Appeal, if any, lies from the order of the Appellate Division rather than from its opinion. Accordingly, the views expressed in the opinion at the Appellate Division in this instance, which are at variance with the contentions of the department on which it predicated its determinations, do not qualify as modifications of the department’s denial of petitioner’s applications. That denial was the only “ result ” of the department’s action to which the article 78 proceeding was addressed and that “ result ” was unqualifiedly confirmed.